Appeal dismissed, without costs. Neither the Commissioner nor the Appellate Division made any determination of the issue as to whether the granting of the license applied for would tend to a destructive competition in a market already adequately served (Agriculture and Markets Law, § 258-c). Hence the order does not finally determine the proceeding within the meaning of the Constitution. (Cf. Matter of Rochester Gas  Electric Corp. v.Maltbie, 298 N.Y. 103.) No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ. Taking no part: THACHER, J.